557 N.W.2d 343 (1997)
In re Petition for DISCIPLINARY ACTION AGAINST Alfred H. EDWALL, Jr., an Attorney at Law of the State of Minnesota.
No. C3-96-1965.
Supreme Court of Minnesota.
January 9, 1997.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Alfred H. Edwall, Jr. has committed *344 unprofessional conduct, namely making a series of harassing phone calls and sending a number of inappropriate and harassing letters to adverse counsel representing his wife in a dissolution proceeding, misusing the judicial system by repeatedly threatening to sue his wife, her counsel and his firm in an attempt to harass and intimidate them, and serving and filing a frivolous lawsuit against his wife's counsel, which was dismissed by the district court which ordered sanctions against respondent; and
WHEREAS, respondent has waived his rights pursuant to Rule 9, Rules on Lawyers Professional Responsibility to a panel proceeding and his rights pursuant to Rule 14 to a hearing before a referee and the court, has unconditionally admitted the allegations of the petition and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and 2 years' unsupervised probation subject to the following conditions:
a. Respondent shall cooperate fully with the Director's office in its efforts to monitor compliance with this probation and promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Within 30 days of the date of this court's order, respondent shall obtain an appointment for a psychological evaluation with a licensed consulting psychologist acceptable to the Director. Respondent shall provide a copy of this stipulation to the evaluator and shall provide authorizations to the Director and to the psychologist for mutual release of information. The purpose of the evaluation is to determine whether personality issues which contributed to respondent's misconduct have been sufficiently addressed so that misconduct is not likely to recur.
d. Respondent shall provide a copy of the evaluation to the Director's office as soon as it is available and execute the necessary releases to allow the Director to discuss the evaluation and testing with the appropriate mental health professionals.
e. Respondent shall participate in and complete all therapy programs recommended by the consulting therapist; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Alfred H. Edwall, Jr. is publicly reprimanded and is placed on 2 years' unsupervised probation subject to the terms set out above. Respondent shall pay to the Director $750 in costs and disbursements pursuant to Rule 24, as agreed to in the stipulation.
            BY THE COURT:
            /s/ Alan C. Page
                Alan C. Page
                Associate Justice